Citation Nr: 0910704	
Decision Date: 03/23/09    Archive Date: 04/01/09

DOCKET NO.  07-10 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disorder, diagnosed as degenerative joint disease.

2.  Entitlement to service connection for a cervical spine 
disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1980 to 
January 1983 and from February 2003 to July 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in  
San Juan, the Commonwealth of Puerto Rico.


FINDINGS OF FACT

1.  Chronic cervical and lumbar spine pathology was not 
manifest during the Veteran's first period of active duty.

2.  Prior to his second period of active duty, the Veteran 
sustained a cervical spine injury requiring hospitalization 
and two months convalescence.

3.  Cervical and lumbar spine disorders were not noted at the 
time the Veteran entered his second period of active duty 
service in February 2003

4.  Cervical and lumbar spine complaints were not reported 
during his second period of active duty.  

5.  Degenerative joint disease of the lumbar spine disorder 
manifested to a degree of 10 percent within one year of 
service separation. 

6.  The Veteran's preexisting cervical spine disorder did not 
permanently increase in severity during his second period of 
active duty service.




CONCLUSIONS OF LAW

1.  Degenerative joint disease of the lumbar spine is 
presumed to have been incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2008). 

2.  A preexisting cervical spine disorder was not aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1111, 1113, 1131, 
1137, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.306(b) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  

Where a veteran who served for ninety days or more during a 
period of war (or during peacetime service after December 31, 
1946) develops certain chronic diseases, such as arthritis, 
to a degree of 10 percent or more within one year from 
separation from service, such diseases may be presumed to 
have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2008).

Moreover, where a veteran served during a period of war or 
during peacetime service after December 31, 1946, he is 
presumed in sound condition except for defects noted when 
examined and accepted for service.  38 U.S.C.A. §§ 1111, 1137 
(West 2002).  

A pre-existing injury or disease will be presumed to have 
been aggravated in service in cases where there was an 
increase in disability during service.  
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) (2008).  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
that may be considered to determine whether the increase is 
due to the natural progression of the condition.  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  
Id.  However, the increase need not be so severe as to 
warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 
207 (1991).

The U.S. Court of Appeals for Veterans Claims has held that 
"temporary or intermittent flare-ups of a pre-existing 
injury or disease are not sufficient to be considered 
aggravation in service unless the underlying condition, as 
contrasted to symptoms, is worsened."  Crowe v. Brown, 7 
Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).  

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  



Lumbar Spine Disorder

Service treatment records reflect that the Veteran complained 
of low back pain in February 1982, during his first period of 
active duty.  The examiner determined that he slightly 
strained his back muscles during physical training.  He did 
not seek subsequent treatment for his back pain until 
September 1982, when he fell while playing tennis and was 
diagnosed with a muscle strain.  He separated from service in 
January 1983, but there is no separation examination of 
record.

However, the medical evidence does not indicate that any 
permanent disability resulted from his in-service 
symptomatology.  Specifically, in periodic service 
examinations (Army Reserves) dated in August 1986, July 1989, 
June 1994, May 1999, and March 2002, the clinical evaluation 
of his spine was normal.  Moreover, in Reports of Medical 
History dated in August 1986, July 1989, June 1994, May 1999, 
and March 2002, he self-reported no recurrent back pain.  
Therefore, the evidence does not show chronic low back 
pathology in service or in the many years after his first 
period of active duty.  

The Veteran returned to active duty in February 2003.  
Medical Deployment Histories dated in February 2003, April 
2003, May 2003 showed no current medical conditions or 
medications, and he specifically reported that he did not 
have any recurrent back pain or any back problems.  Because a 
lumbar spine disorder was not noted upon service entrance, he 
is entitled to the statutory presumption that he was of sound 
condition.

In considering whether the Veteran is entitled to benefits 
under a theory of direct service connection, the Board notes 
that arthritis, such as degenerative joint disease, is 
recognized as a chronic disease that is subjective to service 
connection when it manifests to a degree of 10 percent within 
one year of service separation under 38 C.F.R. § 3.309(a).  
Pursuant to Diagnostic Code (DC) 5003, a 10 percent 
disability rating for arthritis is warranted upon X-ray 
evidence of noncompensable limitation of motion objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.

Here, the Veteran's post-deployment care review report dated 
in June 2004 revealed complaints of low back pain that began 
in service.  Further, X-ray impressions reviewed in an April 
2005 VA examination, which was conducted within a year of 
separation from service, revealed, among other things, 
degenerative joint disease of the lumbar spine.  In addition, 
physical examination demonstrated some limitation of motion 
of the lumbar spine.    

As X-ray evidence of arthritis and painful motion was 
indicated during the April 2005 VA examination, the Board 
finds that degenerative joint disease of the lumbar spine 
manifested to a compensable degree within the statutorily 
defined one-year period following service separation.  
Therefore, his lumbar spine disability is presumed to be 
service connected, and the appeal is granted under the 
presumption provisions of 38 C.F.R. § 3.309(a).  

Cervical Spine Disorder

Service treatment records reflect that the Veteran had no 
complaints of, treatment for, or a diagnosis related to the 
cervical spine or neck during his first period of active 
duty.  However, the Board finds that clear and unmistakable 
evidence reflects a pre-existing cervical spine disorder.  
Specifically, in August 1986, he was hospitalized for two 
days following a cervical spine injury.  He was diagnosed 
with status/post cervical spine injury and ordered to stay 
home for a convalescence period of two months.   

Further, a review of medical history in an April 2005 VA 
examination confirms that a cervical spine injury, as well as 
a fracture to the right clavicle and abrasions, occurred when 
the Veteran slipped and fell from a high height in 1986.  
According to the history report, he underwent surgery and was 
hospitalized as a result of this fall.  As the evidence 
demonstrates a cervical spine injury requiring surgery prior 
to his second period of active duty, the Board finds that the 
presumption of sound condition is rebutted.  

Having found that a cervical spine disorder, diagnosed as a 
status/post cervical spine injury, preexisted service, the 
Board will now consider whether the Veteran's disability 
permanently increased during his second period of active duty 
service.  

While service treatment reports are positive for complaints 
of low back pain, these records are silent for complaints or 
treatment for cervical spine symptomatology.  For instance, 
he listed concerns of a status post hemorrhoid surgery, eye 
irritation, lower back pain, and ringing ears in his June 
2004 post-deployment health care review; however, neck or 
cervical spine symptomatology was not included in his list of 
health concerns.  

Significantly, the evidence of record does not show worsening 
of cervical spine symptomatology until an April 2005 VA 
examination, which was conducted approximately nine months 
after his discharge from service and identified muscle spasms 
in both sides of the cervical area.  Moreover, an April 2005 
MRI from a private physician indicated mild straightening of 
the cervical spine lordosis, suggesting muscle spasm, as well 
as mild degenerative joint disease changes and mild posterior 
spondylosis associated with small central disc protrusions. 

Further, in an August 2005 VA examination, the VA examiner 
reviewed the Veteran's cervical spine disorder, diagnosed as 
degenerative changes of a cervical spine, and specifically 
opined that his current cervical spine disorder was not 
acquired within his period of service beginning February 2003 
and ending July 2004.  Rather, the VA examiner reported that 
the evidence "directly indicates a previous injury" in 
finding that it was "not likely" that the Veteran's current 
cervical spine disorder, as diagnosed, was related to any 
complaints or symptomatology identified upon separation 
service.  

Given the lack of in-service complaints for cervical spine 
symptomatology and the absence of additional pathology for 
several months after service, the competent evidence supports 
a finding that his cervical spine disorder was not aggravated 
during his period of active service.  Accordingly, it is 
reasonable to conclude that there was no in-service 
aggravation of an underlying disability.  

In reaching this conclusion, the Board has considered the 
Veteran's statements alleging that his cervical spine 
disorder is related to active duty service.  In rendering a 
decision on appeal, the Board must analyze the credibility 
and probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 
469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify"). 

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.  However, 
a degenerative change to the cervical spine is not the type 
of pathology that a lay person can provide competent evidence 
on questions of etiology or diagnosis.  See Robinson v. 
Shinseki, No. 06-0164 (March 3, 2009).  Therefore, while he 
is competent to offer testimony regarding his cervical spine 
symptoms, such as pain, he is not competent to offer an 
opinion as to whether the underlying disorder permanently 
increased in severity during active service.  

Here, competent evidence has been provided by the medical 
personnel who have examined the Veteran during the current 
appeal and by service treatment reports and post-service 
medical evidence obtained and associated with the claims 
file.  
The Board attaches greater probative weight to the clinical 
findings than to his statements.  See Cartright, 2 Vet. App. 
at 25. 

After weighing the recent statements of the Veteran against 
the remaining evidence of record in this case, the Board 
finds that the pre-existing cervical spine disorder was not 
aggravated in service.  In rendering this decision, the Board 
places high probative value on the VA medical opinion, which 
implicated a pre-service 1989 injury and found that a 
relationship between his currently-diagnosed degenerative 
changes and service complaints were "not likely," and the 
overall absence of any competent evidence suggesting that the 
underlying condition permanently increased in severity during 
active service.  

In sum, after a careful review of the evidence of record, the 
Board finds that the benefit of the doubt rule is not for 
application.  As the Board finds that the evidence of record 
indicates that the Veteran's cervical spine disorder was no 
more disabling after service than it was at the time he 
entered service, his claim for service connection based on 
aggravation is denied.

Veterans Claims Assistance Act

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

With regard to the Veteran's claim for service connection for 
a lumbar spine disorder, the Board is granting in full the 
benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and need not be further considered.  

With regard to the Veteran's claim for service connection for 
a cervical spine disorder, the VCAA duty to notify was 
satisfied by way of a February 2005 that fully addressed all 
notice elements and was sent prior to the initial RO decision 
in this matter.  The letter informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.    

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in April 2008, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to this issue.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. 
§ 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claims.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the RO has obtained VA outpatient treatment records, 
and the Veteran has submitted private treatment records and 
statements on his behalf.  Additionally, VA medical 
examinations were conducted in April 2005 and August 2005.  
Therefore, the available records and medical evidence have 
been obtained in order to make an adequate determination as 
to these claims.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a lumbar spine disorder, diagnosed as 
degenerative joint disease, is granted.

Service connection for a cervical spine disorder is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


